Citation Nr: 9932597	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-19 071	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error in the January 
1981 and March 1983 decisions of the Board of Veterans 
Appeals which denied service connection for schizophrenia.  



REPRESENTATION

Moving Party Represented by:  N. Albert Bachrach, Jr., 
Attorney at Law  



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion from the claimant, who lives in the 
jurisdiction of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

By letter dated in November 1997, the veteran's 
representative at that time made a motion for the Board to 
reconsider it decisions of January 1981 and March 1983, 
denying service connection for schizophrenia.  

In July 1998, the Board notified the veteran that his motion 
for reconsideration had been denied.  He was also informed 
that his November 1997 letter would be reviewed as a request 
for revision of a prior Board decision based on clear and 
unmistakable error (CUE).  

In a September 1998 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
his claim for service connection for schizophrenia.  

In an April 1999 letter, the Board notified the veteran that 
there were very specific rules for what he must do to prevail 
in a claim of CUE and that once a motion for revision based 
on CUE had been considered the Board would not consider 
another motion for CUE on that decision.  He was told that 
his motion for reconsideration would not be considered a CUE 
motion unless he or his representative specifically informed 
the Board in writing.  A copy of the CUE regulations was 
enclosed.  

In June 1999, the veteran's attorney responded that the 
veteran wanted his motion to be considered a CUE motion.  

In August 1999, the Board informed the attorney that his 
letter had been received and the previous Board decision 
would be reviewed on the basis of clear and unmistakable 
error.  Also in August 1999, the attorney was sent a copy of 
the claims file.  A response is not of record.  


FINDINGS OF FACT

1.  Service connection for schizophrenia was denied by the 
Board in January 1981 and March 1983.

2.  The veteran's simple allegation of CUE based on 
disagreement as to how the facts were weighed or evaluated, 
fails to meet the threshold pleading requirements for 
revision on the grounds of CUE.  

3.   It is not alleged or shown that the applicable statutory 
and regulatory provisions extant at the time of the Board's 
January 1981 and March 1983 decisions were ignored or 
incorrectly applied.


CONCLUSION OF LAW

The veteran failed to meet the minimum pleading requirements 
warranting a conclusion that the Board decisions of January 
1981 and March 1983, denying service connection for 
schizophrenia, were clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. § § 20.1400, 
20.1403, 20.1404 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 1999).  Review to 
determine whether CUE exists in a case may be instituted upon 
request of a claimant at any time after the decision is made.  
38 U.S.C.A. § 7111(c) and (d).  

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to 38 C.F.R. §§ 20.1400-1411 (1999).  
As noted above, the veteran was furnished a copy of these 
regulations.  According to the regulations, CUE is the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).  Generally, CUE is present when either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  Ibid.  Review 
for CUE in a prior Board decision must be based on the record 
and the law that existed when the decision was made.  38 
C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE include the following: (1) 
Changed diagnosis.  A new diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; (2) Duty to 
assist.  The Secretary's failure to fulfill the duty to 
assist under 38 U.S.C.A. § 5107(a); and, (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  Moreover, CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for CUE in a Board 
decision must satisfy specific pleading requirements, and if 
it does not, the motion must be denied.  38 C.F.R. 
§ 20.1404(b).  Non-specific allegations of failure to follow 
regulations, failure to give due process, and other general, 
non-specific allegations of error are examples of allegations 
that will not meet the pleading requirements necessary to 
file a motion for CUE in a Board decision.  

In the attorney's June 1999 letter, he asked for 30 days to 
provide an affidavit from Robert H. Alexander, Ph.D., the 
veteran's treating doctor.  More than 30 days have elapsed 
without receipt of such evidence.  The record already 
contains a copy of the doctor's 1973 report as well as a 1979 
opinion.  Most significantly, review for CUE is based on the 
record at the time the challenged decision was made.  38 
C.F.R. § 20.1403(b) (1999).  Therefore, new evidence is not a 
basis to establish CUE.  

The claimant must set forth clearly and specifically the 
alleged CUE.  38 C.F.R. § 20.1404(b) (1999).  The attorney's 
only communication, his June 1999 letter, does not identify 
the alleged CUE.  However, it does refer to the veteran's 
motion for reconsideration.  That motion asserts that there 
was CUE in the January 1981 and March 1983 Board decisions 
denying service connection for schizophrenia.  

It is noted at the time of the above 
referenced Board decisions there was 
evidence of record from the appellant's 
treating physicians.  These physicians 
have indicated vehemently that the 
appellant's condition had its onset in 
service.  In particular, there are two 
correspondences dated May 30, 1979, and 
June 9, 1980.  It is contended these 
opinions are clear as to the onset of the 
condition and service connection was 
warranted at the time of the Board 
decisions.  It is believed the evidence 
was not adequately weighed and evaluated 
in conjunction with the governing 
regulations at the time.  It is believed 
a review of the entire evidence of record 
may provide an outcome in favor of the 
appellant.  

The motion does not contend that there was no other evidence 
or that there was no evidence against the claim.  The motion 
clearly argues that 2 particular witness statements should be 
give greater weight.  Disagreement as to how facts were 
weighed or evaluated is not a situation of CUE.  38 C.F.R. 
§ 20.1403(d)(3) (1999).  Consequently, the arguments as to 
the weight given these particular pieces of evidence do not 
clearly and specifically allege CUE.  38 C.F.R. § 20.1404(b) 
(1999).  

The allusion to the governing regulations at the time does 
not identify any specific failure to follow law or 
regulations.  Such a non-specific allegation of failure to 
follow regulations is not sufficient to meet the requirement 
for specific allegations of CUE.  38 C.F.R. § 20.1404(b) 
(1999).  

The attorney has not set forth any specific allegations of 
error and has asked that the veteran's motion for 
reconsideration be considered a motion for CUE.  The attorney 
has not identified and the Board can not find any specific 
allegations of CUE as required by the applicable law and 
regulations.  38 C.F.R. § 20.1404(b) (1999).  

Therefore, the Board finds that the appellant has not set 
forth any bases for findings of error or any indication as to 
why the results of the January 1981 and March 1983 Board 
decisions would have been different but for alleged errors.  
Accordingly, in the absence of allegations that set forth 
clearly and specifically alleged CUEs of fact or law in the 
Board decisions, the legal or factual bases for such 
allegations, and why the results would have been manifestly 
different but for the alleged error, the appellant's motion 
for revision of the January 1981 and March 1983 Board 
decisions is denied.  See 38 C.F.R. § 20.1404(b).  Stated 
differently, there is no legal merit to the current 
allegation of CUE.  


ORDER

The motion for revision of the January 1981 and March 1983 
Board decisions on the grounds of CUE as to a claim for 
service connection for schizophrenia is denied.



		
	KATHLEEN K. GALLAGHER
Acting Member, Board of Veterans' Appeals


 



